        Case 3:20-cv-00278-BAJ-SDJ          Document 38      06/05/20 Page 1 of 29



                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

CLIFTON BELTON, JR., JERRY                                CIVIL ACTION
BRADLEY, CEDRIC FRANKLIN,
CHRISTOPHER ROGERS, JOSEPH
WILLIAMS, WILLIE SHEPHERD,
DEVONTE STEWART, CEDRIC SPEARS,
DEMOND HARRIS, and FORREST
HARDY, individually and on behalf of all
Others similarly situated

VERSUS

SHERIFF SID GAUTREAUX, in his official                    NO. 3:20-CV-278-BAJ-SDJ
Capacity as Sheriff of East Baton Rouge; L.T.
COL. DENNIS GRIMES, in his official
Capacity as Warden of the East Baton Rouge
Parish Prison; CITY OF BATON
ROUGE/PARISH OF EAST BATON
ROUGE

 MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION FOR
                TEMPORARY RESTRAINING ORDER

       MAY IT PLEASE THE COURT:

       Defendant, the City of Baton Rouge/Parish of East Baton Rouge (“City/Parish”),

respectfully submits this Memorandum in Opposition to Plaintiffs’ Emergency Motion for

Temporary Restraining Order.

  I.   INTRODUCTION
       Plaintiffs seek a TRO via writ of habeas corpus or, in the alternative, through 42 U.S.C.

1983, ordering the immediate release of Plaintiffs and members in the purported subclass

"Medically Vulnerable Subclass." Plaintiffs argue that the court must issue a TRO requiring

immediate release because "no measures" that defendants can take will protect them from "an

unconstitutionally high risk of death or serious bodily harm" through exposure to the "surging




                                               1
           Case 3:20-cv-00278-BAJ-SDJ           Document 38       06/05/20 Page 2 of 29



COVID-19 virus.” The three named plaintiffs in the subclass they purport to represent, however,

all tested positive for COVID-19 and recovered from the disease.

          Plaintiffs fail to meet their burden of establishing any of the requirements for preliminary

injunctions. Plaintiffs fail to show a substantial likelihood of success on the merits of their claims

under the Eighth Amendment and the Fourteenth Amendment of the Constitution. Further, they

ignore the numerous safeguards put in place to combat COVID-19 at the jail. And they ask the

court to disregard the deference entitled to government officials charged with the operation of

correctional facilities. For the reasons set forth below, Plaintiffs’ Motion for Temporary

Restraining Order should be denied.

    II.   BACKGROUND

          A. Procedural History
          On May 4, 2020, Clifton Belton, Jr. (hereinafter referred to as “Belton”) filed his pro se

Complaint regarding the conditions of the East Baton Rouge Parish Prison (hereinafter referred to

as “the jail”) during the ongoing COVID-19 pandemic.1 On May 22, 2020, attorney David Utter

filed an Ex Parte Motion to Enroll as counsel of record on behalf of Belton.2 On May 27, 2020,

Mr. Utter filed an Amended Class Action Complaint along with attached exhibits regarding the

condition of the jail.3 The named Plaintiffs are Clifton Belton Jr. Jerry Bradley, Cedrick Franklin,

Christopher Rogers, Joseph Williams, Willie Shepherd, Devonte Stewart Cedrick Spears, Demond




1
  Rec. Doc. 1.
2
  Rec. Doc. 3.
3
  Rec. Doc. 4.

                                                   2
         Case 3:20-cv-00278-BAJ-SDJ                Document 38         06/05/20 Page 3 of 29



Harris, and Forrest Hardy.4 In the Amended Complaint, Plaintiffs describe a medically vulnerable

subclass of plaintiffs who are allegedly at a greater risk of infection and death from COVID-19.5

        On the same day, Plaintiffs filed an Emergency Motion for Temporary Restraining Order

against the City/Parish, Sheriff Sid Gautreaux, and Warden Dennis Grimes (in their official

capacities) asking the Court to release the medically vulnerable subclass members immediately.6

A telephone status conference took place on June 1, 2020; wherein the Court set an opposition

filing deadline of June 5, 2020 to the plaintiffs’ Emergency Motion for Temporary Restraining

Order. Additionally, the parties reached agreement on the terms and conditions of a Rule 34

inspection of the jail facility to take place on June 5, 2020.

        B. The Jail’s Response to COVID-19
        The situation involving COVID-19 pandemic has been a rapidly changing and evolving

situation for the world. On March 11, 2020, the World Health Organization declared the novel

coronavirus a pandemic.7 The Louisiana Department of Health reported Louisiana’s first

presumptive positive case of COVID-19 on March 9, 2020. The Governor of Louisiana declared

a statewide public health emergency on March 11, 2020.8 The CDC recognized that correctional

institutions provide essential public services for protecting of the health and safety of incarcerated

persons, staff and visitors. and have added challenges during the outbreak of COVID-19 and

therefore provided that guidance to these institutions on March 23, 2020.

        Kellie Jolivette, EBRSO Human Resources Director, sent out several departmental

notifications regarding COVID-19. When the State of Louisiana had six (6) presumptive positive


4
  Id.
5
  Id.
6
  Rec. Doc. 7.
7
  See WHO Director-General’s opening remarks at the media briefing on COVID-19 – 11, March 2020 (March 11,
2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-
COVID-19---11-march-2020.
8
  25 JBE 2020

                                                      3
           Case 3:20-cv-00278-BAJ-SDJ            Document 38    06/05/20 Page 4 of 29



cases. On March 11, 2020, Kellie Jolivette sent a departmental wide communication out to all

employees to educate them on the virus.9 On March 25, 2020 instructional videos were posted to

YouTube and all EBRSO users were notified that videos had been created to demonstrate the

proper use of personal protective equipment. (Kwan affidavit and conventionally filed exhibits)

On March 27, 2020 Kellie Jollivette sent an email to deputies to provide a process for reporting

COVID-19 exposures, testing protocol and return to work information. On April 9, a flow chart to

show what actions should be taken by employees was also disseminated. The Sheriff’s office was

actively working to educate deputies, including the correctional staff regarding the virus at the

onset of the situation.10 The sheriff’s office recognized that the best method to stem the spread of

the virus was to ensure that the deputy was not infected and educate everyone regarding the

symptoms. Understanding that the jail needed extra protection to ensure the health of the deputies

to not bring the virus into the jail, on April 3, 2020 the sheriff made available a decontamination

trailer to all including deputies assigned to the jail.

         In response to the COVID-19 pandemic, the Warden implemented special guidelines. On

March 12, 2020, the Warden prepared and disseminated a document entitled, “COVID 19

(Coronavirus) prevention and contingency Plan for East Baton Rouge Parish Prison (3/12/2020)”

to all deputies working at the prison and to all inmates.11 This communication promoted cleaning,

and despite plaintiffs’ assertions specifically mandated that Central Booking be cleaned twice per

day. Under this policy, inmates are given cleaning supplies daily to clean their areas. The bars of

the cells are sprayed daily by the Deputies with Opticlean-v-Liquid detergent with bleach and

Maxim Fresh scent.



9
  Jolivette affidavit – Exhibit 4.
10
   Jolivette affidavit – Exhibit 4.
11
   Warden Affidavit – Exhibit 1.

                                                    4
         Case 3:20-cv-00278-BAJ-SDJ                 Document 38   06/05/20 Page 5 of 29



        The CDC guidelines were promulgated on March 23, 2020. The Warden is currently

following the CDC guidelines for the management of coronavirus in correctional and detention

facilities.12 In addition to the CDC guidance. Subsequently, the jail has also followed policies from

the Louisiana Department of Corrections which policy was initially issued on April 6, 202, and

updated on May 11, 2020.13 In response to the DOC guidance issued, the Louisiana Sheriff’s

Association published “COVID-19 FAQ and Guidance to Prisons Re: Screening, Assessment,

Testing and Infection Control”. The jail has used this document to educate jail staff and inmates

on the COVID-19 situation. (Exhibit C) Although communicated to the staff before, the Warden

formally adopted the CDC guidelines into policy at EBRPP on April 14, 2020 with policy No. D.

201 (warden affidavit) on April 14, 2020.

        In order to address infection control, several operational changes were made.

Communications were made to inmates to educate inmates on the spread of COVID and protocols

for addressing the spread of COVID. Inmates were provided education and information regarding

the spread of COVID-19 through signage. Additionally, informational videos were played on the

monitors in the jail to inform and educate inmates reading COVID-19.14 Deputies distributed

additional cleaning supplies and hygiene items at the same time verbally requesting inmates to

clean areas due to Coronavirus.15

        Cleaning protocols were enhanced. The mattresses, toilets and shower areas are sprayed

and cleaned regularly. Attached are logs evidencing the cleaning of these items. Additional

cleaning supplies were obtained, and Logs of additional supplies distributed have been kept

documenting efforts to provide disinfectant, bleach, soap, and other efforts by the jail staff to


12
   Affidavit of Warden Grimes - Exhibit 1, Attachment A.
13
   Affidavit of Warden Grimes - Exhibit 1, Attachment A.
14
   Affidavit of Warden Grimes - Exhibit 1.
15
   Affidavit of Warden Grimes - Exhibit 1.

                                                       5
         Case 3:20-cv-00278-BAJ-SDJ                  Document 38   06/05/20 Page 6 of 29



ensure that there are available cleaning supplies. In addition to these cleaning supplies, inmates

are provided additional supplies for personal hygiene. Inmates are provided with extra soap for

personal hygiene and plenty of towels to clean their cells.16 An example of a typical shift where in

water is offered, phones wiped down and chemicals issues, is for May 23, 2020 in B wing is

attached to the Wardens affidavit

        The jail staff works to ensure social distancing. For all inmates that are positive, all meals

and pill call is brought to the inmates, meals are served on Styrofoam to ensure social distancing

and contamination. Additionally, all inmates which are being monitored, also have all food and

pill call brought to the inmates to reduce movement within the jail and potential exposure.17

Inmates are allowed recreation, but it has been limited or curtailed to reduce movement within the

prison. They are allowed Hall time with limited numbers in order to promote social distancing. As

more was learned regarding the spread and containment of the COVID-19 virus, the jail provided

started providing all inmates with face coverings, and continues to provide all inmates with face

coverings, and promotes to inmates the importance of social distancing.18 The jail is required to

do an inmate count every day. The inmates on a wing are required to be present. This is one of the

most important procedures in the jail. During the court inmates are given orders to wear a mask

and social distances as much as possible.19

         Limitations have been instituted to reduce the transmission of the virus from visitors. Any

individual, whether, an individual is being booked or a member of law enforcement, is screened

before entering the jail with questions asked to elicit whether that individual has any COVID

Symptoms. Additionally, temperatures are checked for all individuals going into the jail, and well


16
   Affidavit of Warden Grimes - Exhibit 1 and attachments.
17
   Id.
18
   Affidavit of Warden Grimes – Exhibit 1.
19
   Id.

                                                        6
            Case 3:20-cv-00278-BAJ-SDJ                  Document 38         06/05/20 Page 7 of 29



as staff leaving the jail. Screening at the jail was implemented the first week in March before the

first reported cases in Louisiana for all incoming inmates. Temperatures on new arrestees were

taken recorded by Correcthealth. If there was a suspected case of COVID, both the arrestee and

the law enforcement officer would be provided PPE and sent to a hospital.20 All visitation to the

prison was stopped effective March 13, 2020. Visitation at the jail has not resumed.

           The jail uses the recommended personnel protective equipment. The warden took part in a

conference to educate himself on the CDC requirements on March 11, 2020. On March 12, 2020,

the warden promulgated, “COVID 19 (Coronavirus) prevention and contingency Plan for East

Baton Rouge Parish Prison (3/12/2020)” within the jail This document outlines that PPE and

supplies will be provided and must be worn. The CDC recommended PPE for both inmates and

staff was followed by the warden is attached to his affidavit. A reminder regarding the proper and

necessary use of PPE was sent by Major Fontenot on March 27,2020. As of 3-31-2020, an email

from Major Fontenot to all prison users confirmed that PPE was available, encouraged use, and

promoted cleaning and disinfection.21 Supplies of PPE are constantly monitored, and updates sent

periodically. As has been widely publicized at times PPE was difficult to obtain. The Sheriff’s

office kept inventory and reported the status of PPE arability.

           Initially, positive individuals were moved from the jail to another facility. Confirmed cases

and suspected cases were isolated and quarantined. The jail was segregated into Isolation areas

C1, B1 and SO5. These isolated and quartered inmates all were issued masks/bandanas.

Temperatures are checked twice daily, and, in the event, anyone had a temperature, they are moved

immediately to the isolation area and checked for COVID-19.




20
     Correcthealth Affidavit – Exhibit (to be supplemented upon receipt).
21
     Fontenot Affidavit – Exhibit 2, attachment A (April 7 email).

                                                            7
            Case 3:20-cv-00278-BAJ-SDJ                  Document 38   06/05/20 Page 8 of 29



           Due to COVID-19 all arrestees are screened before entering central booking in the sally

port by the medical department. A series of questions are asked to determine if they have any

symptoms, and temperatures are checked.22 (Warden aff ) Inmates remain in booking for two (2)

days due to court hearings, Prison Rape Elimination Act (“PREA”) orientation, and then transfer

to the intake line which was J-1 where the inmates are monitored for fourteen (14) days separate

from general population.23 Booking is cleaned twice per day (warden aff). All cells in the jail are

cleaned throughout the day and night. Subsequently, positive cases of COVID were no longer

transported to another facility but remained at the facility and have been placed on quarantine.

           In the event an inmate has symptoms of COVID-19, he is tested by Correcthealth staff. The

jail is advised of the pending test, and pending a test result, he is housed in isolation with other

inmates with symptoms of COVID-19. If he is negative, the inmate is housed in general population

area. In the event he is positive, he is housed… An inmate must have at a minimum of two (2)

negative test results before he may move back to general population. If it is determined that an

inmate has been in contact with an inmate that tested positive for COVID-19, that inmate is housed

in quarantine for fourteen (14) days.

           Correcthealth is the medical provider that evaluates and screens for the ongoing and

suspected cases of COVID-19. The Sheriff has been in contact with Dr. Catherine O’Neal, Chief

Infectious Disease Physician at Our Lady of the Lake Regional Medical Center (“OLOL”), come

into the jail on April 2, 2020. Dr. Catherine O’Neal has over seventeen (17) years of experience in

infectious disease and internal medicine. Dr. O’Neal came to the jail to provide updated




22
     Affidavit of Warden Grimes - Exhibit 1.
23
     Fontenot Affidavit – Exhibit 2, attachment A (April 7 email).

                                                            8
          Case 3:20-cv-00278-BAJ-SDJ                   Document 38           06/05/20 Page 9 of 29



information and reviewed testing and quarantine, isolation and other areas, and found that the jail

was following the recommended guidelines.24

         Although Plaintiffs assert that the first case of COVID from the jail was on March 9, 2020,

and that person died from COVID, that is not accurate. The first case of an inmate diagnosed with

COVID-19 at EBRPP was on March 28, 2019. An individual at the jail on March 28, 2020 was

suffering with symptoms of drug withdrawal and was brought to OLOL. While at the hospital, that

individual was checked, and diagnosed with COVID-19. That individual recovered, was released

from OLOL and did not die.25 Since that time, there have been a total of ninety-two (92) positive

test results in the jail, of that number eighty-seven (87) are separate individuals and eighty-one

(81) have recovered. Additionally, twenty-nine (29) of those eighty-one (81) have been released

from jail. As of June 1, 2020, the jail has only six (6) inmates that have tested positive for COVID-

19.26 The City/Parish has been able to expedite testing results in one to two days whereas in the

general public, test results have taken five or more days.27

         In order to ease the hardships faced by individuals in the jail, all co-pays and fees for

medical treatment or a sick call have been waived.28 This will also encourage all to seek medical

attention for any symptoms they may experience. A sign regarding the waiver of all co-pays is

posted in all areas of the jail.29 Further, all inmates are now allowed two (2) free phone calls to




24
   Fontenot Affidavit – Exhibit 2, attachment A (April 7 email).
25
   Affidavit of Correcthealth – exhibit (to be supplemental upon receipt).
26
   Affidavit of Warden Grimes - Exhibit 1.
27
   Affidavit of Darrel Gissel - Exhibit 3.
28
   Id.
29
   Affidavit of Warden Grimes - Exhibit 1.

                                                          9
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38   06/05/20 Page 10 of 29



family and loved ones and can communicate with counsel via phone which phone conversations

with counsel are not monitored.

         The jail has maintained a protocol in the event an inmate must be transferred for medical

care, for the family to be kept informed.30 Daily briefings with jail staff ensure that guidelines are

being followed, and that any changes are communicated promptly and effectively.31 The Policy

and Procedures for Mental Health and Special Needs Housing; suicide Prevention E111 updated

on 3-6-2020 is still being followed to ensure that inmates with special needs are giving periodic

reviews and that treatment plans are put in place by the social workers for Correcthealth.32

Chaplains have continued to work with inmates and be available for counseling.33

         C. The Criminal Justice System’s Response to COVID-19
         As a result of the Coronavirus (“COVID-19”) pandemic, the City/Parish has taken all

responsive measures available for testing, personal protective equipment (“PPE”), education on

same to protect the citizens of the City/Parish as much as possible.34 Defendants have worked

diligently to address the harms posed by COVID-19 in exceedingly difficult circumstances, with

available information and medical guidance changing on a daily basis.35 An extraordinary,

collaborative effort was made by Baton Rouge community and criminal justice leaders, including

the Mayor, the District Attorney, the Public Defender, the City Prosecutor, and the judiciaries of

the 19th Judicial District Court and Baton Rouge City Court, to effectively balance the need to

continue to detain rightfully held arrestees to ensure the safety for our community versus the public




30
   Id.
31
   Id.
32
   Id.
33
   Fontenot Affidavit – Exhibit 2, attachment A (April 7 email).
34
   Affidavit of Darrel Gissel, Exhibit 3.
35
   Affidavit of Darrel Gissel, Exhibit 3.

                                                         10
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38   06/05/20 Page 11 of 29



health.36 The benefits of a lower jail population also, in these trying times, protects the safety of

the community, arrestees, and law enforcement.37


         As a result of these efforts, the jail presently holds a decade-low for both male and female

average daily populations.38 Prison Medical provided the Warden and the District Attorney a copy

of their "Chronic Care Clinic List" to assist in the release of persons with medical issues.39


         Multiple meetings and conferences have taken place with the respective groups comprising

the Criminal Justice Coordination Council to achieve this end.40 Namely, Warden Dennis Grimes;

Sheriff Sid Gautreaux; CorrectHealth; the City/Parish’s Medical Director of the Department of

Emergency Medical Services (“EMS”), Dr. Dan Godbee; and representatives from outside medical

teams (i.e. Dr. Catherine O’Neal, Chief of the Infectious Disease Unit at Our Lady of the Lake

Regional Medical Center) have met with Mayor-President Broome and Darrel Gissel, the Chief

Administrator Officer to the Office of the Mayor-President, to monitor the circumstances at the

jail under the current COVID-19 pandemic.41


         Communications included daily updates on the jail population and health conditions inside

of the jail.42 Once restrictions and closures began to take form, the prosecuting agencies worked

with the Public Defender’s Office and the judiciary to reach consensus on which defendants could

be seen for detention hearings and have warrants recalled so detainees could be safely released

back into the community under these extraordinary circumstances.43



36
   Affidavit of Darrel Gissel, Exhibit 3.
37
   Affidavit of Hillar Moore, Exhibit 5.
38
   Affidavit of Darrel Gissel, Exhibit 3..
39
   Affidavit of Darrel Gissel, Exhibit 3.
40
   Affidavit of Darrel Gissel, Exhibit 3.
41
   Affidavit of Darrel Gissel, Exhibit 3.
42
   Affidavit of Hillar Moore, Exhibit 5.
43
   Affidavit of Brandi Littles-Lawrence, Exhibit 6.

                                                        11
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38   06/05/20 Page 12 of 29



         City Court staff researched the East Baton Rouge Prison records to obtain the names of

those individuals who had bench warrants in Baton Rouge City Court and prepared a weekly

docket for “Jail Call-Out” Courtroom.44


         City Court Judges also handled Probable Cause hearings in those limited situations where

an individual was arrested for Driving While Intoxicated, Domestic Abuse Battery, or related

offenses, as BRPD made efforts to only arrest and book individuals in those limited situations.45


         The City/Parish has been in contact with representatives from various, local groups and

organizations to provide updates and information related to the circumstances of the jail under the

current COVID-19 pandemic, including East Baton Rouge Prison Reform Coalition,

P.R.E.A.C.H., and Voice of the Experienced (Baton Rouge and New Orleans Chapters).46


         Furthermore, the City/Parish has taken the following measures to ensure communication

and coordination with information any and all developments related to COVID-19:


                 keep all parties in contact with one another and apprised of any and all
                  developments related to the novel coronavirus.47

                 All medical copays normally placed upon the individual in the jail have been
                  suspended.48

                 At all times pertinent herein, CorrectHealth has provided medical services at the
                  jail during the COVID-19 pandemic, and the Mayor’s Office is in contact with
                  CorrectHealth for any and all updates.49

                 As a part of CorrectHealth’s day-to-day operation of medical services at the jail,
                  CorrectHealth has adopted the guidelines set forth by the Center for Disease


44
   Affidavit of Brandi Littles-Lawrence, Exhibit 6.
45
   Affidavit of Brandi Littles-Lawrence, Exhibit 6.
46
   Affidavit of Darrel Gissel, Exhibit 3.
47
   Affidavit of Darrel Gissel, Exhibit 3.
48
   Affidavit of Darrel Gissel, Exhibit 3.
49
   Affidavit of Darrel Gissel, Exhibit 3.

                                                        12
         Case 3:20-cv-00278-BAJ-SDJ            Document 38       06/05/20 Page 13 of 29



                  Control (“CDC”), Louisiana Department of Health (“LDH”), and the Louisiana
                  Department of Corrections (“DOC”).50

                 CorrectHealth is in contact with Dr. Dan Godbee, EMS Medical Director for the
                  City/Parish and Warden Dennis Grimes of the East Baton Rouge Parish Sheriff’s
                  Office for collaboration in response to COVID-19.51

                 The jail is in contact with the LDH regarding all infectious disease at the EBRPP,
                  not limited to COVID-19.52



         It was agreed universally that the open lines of communication among criminal justice

agencies and advocacy groups proved invaluable during this time.53


         D. COVID-19 Jail Statistics
         As of June 3, 2020, there are six (6) positive cases of COVID-19 in quarantine in the jail.54

The daily count of inmates in the jail as of June 2, 2019 was 1,347 total inmates made up of 1168

males and 179 females. Extensive efforts of the judiciary of the 19th JDC and Baton Rouge City

Court, the District Attorney, the City Prosecutor, Public Defender’s Office, and local police

agencies reduced the jail population in an effort against the novel COVID-19 pandemic. The daily

count of inmates on June 2, 2020, was 1,062 total inmates made up of 976 males and 86 females.55

The jail has a capacity of approximately 1,420 inmates, split between bed space for 184 females

and 1,236 males.

         The focus of plaintiffs’ motion is the inmates that are currently in the jail facility. There

are approximately 233 Louisiana Department of Corrections (“DOC”) inmates assigned to East

Baton Rouge Parish’s Work Release Facility, which is managed by Louisiana Workforce, LLC.


50
   Affidavit of Darrel Gissel, Exhibit 3.
51
   Affidavit of Darrel Gissel, Exhibit 3.
52
   Id.
53
   Id.
54
   Exhibit 4.
55
   Id.

                                                  13
         Case 3:20-cv-00278-BAJ-SDJ                 Document 38         06/05/20 Page 14 of 29



This facility is separate, and none of these individuals are housed at the jail facility, therefore, the

work release facility, is not at issue before the Court. (Warden affidavit).

        E. The Plaintiffs
        The three plaintiffs before the Court on this TRO have identified themselves as medically

vulnerable and because of their medical vulnerability are seeking a TRO to be released from the

jail. Two of the plaintiffs have pled guilty to crimes: Clifton Belton and Cedric Franklin. Both

these plaintiffs are currently serving time related to those convictions. One plaintiff, Willie

Shepard is a pre-trial detainee. All three plaintiffs have previously tested positive for COVID-19

and have since recovered from COVID-19.

        Clifton Belton is a post-conviction inmate. He was booked into the jail on December 9,

2018 for Retail Theft under La. R.S. 14:67, Resisting an Officer La. R.S. 14:108, and three Fugitive

from Justice charges; (1) Fugitive from Justice BRPD file # 26611, (2) Fugitive from Justice West

Baton Rouge file #26611, and (3) Fugitive from Justice Livingston file #26611.56 In the Nineteenth

Judicial District (“19th JDC”), before Judge Johnson, he plead guilty to one count of La. R.S. 14:67

Felony Theft in Docket #07-18-0435 on September 25, 2019.57 He agreed to a sentence of four

years at hard labor to run concurrently with any and all other time. This case was set for sentencing

on April 15, 2020, and, at defense counsel’s request, it was reset to July 20, 2020 while Mr. Belton

resolves his pending cases in other parishes. In West Baton Rouge Parish, he has charges of: (1)

La. R.S. 14:67, Felony Theft;58 (2) La. R.S. 14:67, Misdemeanor Theft;59 and (3) La. R.S. 14:68,

Simple Robbery.60 Belton’s next court date is June 22, 2020.61 In Livingston Parish, Belton has an



56
   See Clifton Belton, Jr.’s Booking Records, attached as Exhibit ___ (to be supplemental upon receipt).
57
   See Minutes attached as Exhibit __ (to be supplemental upon receipt).
58
   See Clifton Belton Jr.’s WBR Docket #170116, attached as Exhibit __ (to be supplemental upon receipt).
59
   See Clifton Belton Jr.’s WBR Docket #180117, attached as Exhibit __ (to be supplemental upon receipt).
60
   See Clifton Belton Jr.’s WBR Docket #190618, attached as Exhibit __(to be supplemental upon receipt).
61
   See Clifton Belton Jr.’s WBR Docket / Minutes #170116, attached as Exhibit __(to be supplemental upon receipt).

                                                       14
         Case 3:20-cv-00278-BAJ-SDJ                  Document 38          06/05/20 Page 15 of 29



outstanding affidavit warrant for simple burglary, which he has not yet been booked.62 He also is

facing charges in Ascension Parish on La. R.S. 14:27 / La. R.S. 14: 67, Attempted Felony Theft.63

His next court date is July 21, 2020.64

        Cedric Franklin is also post-conviction inmate. Franklin was booked into the jail for

violations of La. R.S. 14:43, Misdemeanor Sexual Battery and La R.S. 40:966(C)(2) & (C)(23),

Felony Possession of Ecstasy.65 Franklin was arrested and was booked into the jail on January 6,

2020.66 On January 6, 2020 before Judge Trudy White, in the 19th JDC, he plead guilty under

Docket #07-17-0073 to the amended charge of misdemeanor sexual battery.67 Franklin was

sentenced to 6 months at parish prison.68 On that same day and before Judge Trudy White, Franklin

plead guilty to possession of a schedule 1 controlled substance, specifically Ecstasy, under Docket

#03-17-0501.69 Franklin was sentenced to two (2) years at the jail with both sentences running

concurrently.70 Franklin is scheduled for release on January 2, 2021.71

        Willie Shepherd is a pretrial detainee. Shepherd was booked into the jail on February 26,

2020 on the following charges; La. R.S. 14:35.3, Domestic Abuse Battery, two counts of La. R.S.

14:43.1, Sexual Battery, La. R.S. 14:38, Simple Assault 14:38, La. R.S. 14:46, False

Imprisonment, and La. R.S. 14:133.2, Misrepresentation During Booking.72 A Bill of Information

in Docket #20-01854 – La. R.S. 14:108, Resisting an Officer, was filed April 22, 2020.73 His Bills


62
   See Clifton Belton Jr.’s AVAIS / Affidavit, attached as Exhibit __(to be supplemental upon receipt).
63
   See Clifton Belton Jr.’s Ascension Parish Docket #40477, attached as Exhibit __(to be supplemental upon receipt).
64
   See Clifton Belton Jr.’s Ascension Parish Docket / Minutes #40477, attached as Exhibit __(to be supplemental upon
receipt).
65
   See Cedric Franklin’s Booking Records, attached as Exhibit __(to be supplemental upon receipt).
66
   Id.
67
   See Cedric Franklin’s Docket 07-17-0073, attached as Exhibit __(to be supplemental upon receipt).
68
   Id.
69
   See Cedric Franklin’s Docket 03-17-0501, attached as Exhibit __(to be supplemental upon receipt).
70
   Id.
71
   See Exhibit __(to be supplemental upon receipt).
72
   See Willie Shepherd’s Booking Records, attached as Exhibit __(to be supplemental upon receipt).
73
   See Willie Shepherd’s Bill of Information on Docket #20-01854, attached as Exhibit (to be supplemental upon
receipt).

                                                        15
        Case 3:20-cv-00278-BAJ-SDJ                Document 38         06/05/20 Page 16 of 29



of Information for Dockets #20-01855, La. R.S. 14:35.3, Domestic Abuse Battery, La. R.S. 14:46,

False Imprisonment, and La. R.S. 14:133.2, Misrepresentation During Booking;74 and Docket #20-

01856, two counts of La. R.S. 14:43.1, Sexual Battery, were filed on May 14, 2020.75 Currently,

he is scheduled for a status conference on all three of his open dockets on June 24, 2020.76 On

March 4, 2020, his bond was set at $15,000 plus abiding by terms of a Protective Order and

residing with his mother. He was rearrested and booked into EBRPP on March 7, 2020 on the

charge of La. R.S. 14:108, Resisting an Officer.77

III.    LEGAL STANDARD
        Preliminary injunctive relief “is an extraordinary and drastic remedy and should only be

granted when the movant has clearly carried the burden of persuasion.”78 Further, the purpose of

a temporary restraining order is to “preserve the status quo and prevent irreparable harm just so

long as is necessary to hold a hearing, and no longer.”79 The movant seeking injunctive relief “must

satisfy a cumulative burden of proving each of the four elements enumerated before a temporary

restraining order or preliminary injunction can be granted.”80

        Specifically, a plaintiff must establish (1) a substantial likelihood of prevailing on the

merits, (2) a substantial threat of irreparable injury if the injunction is not granted, (3) that the

threatened injury outweighs any harm that will result to the non-movant if the injunction is granted,

and (4) that the injunction will not disserve the public interest.81 If a plaintiff fails to meet his


74
   See Willie Shepherd’s Bill of Information on Docket #20-01855, attached as Exhibit __.
75
   See Willie Shepherd’s Bill of Information on Docket #20-01856, attached as Exhibit __.
76
   See Willie Shepherd’s Minutes from Docket #20-01854, attached as Exhibit __. See Willie Shepherd’s Minutes
from Docket #20-01855, attached as Exhibit __. See Willie Shepherd’s Minutes from Docket #20-01856, attached as
Exhibit __.
77
   See Exhibit ___, page 1.
78
   Anderson v. Jackson, 556 F.3d 351, 360 (5th Cir. 2009) (quotation marks omitted).
79
   RW Development, LLC v. Cuningham Group Architecture, Inc., 2012 WL 3258782, *2 (S.D. Miss. Aug. 8, 2012)
(citing Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974)); Canal
Authority of State of Florida v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974).
80
   Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).
81
   See Canal Authority, 489 F.2d at 572-73.

                                                      16
         Case 3:20-cv-00278-BAJ-SDJ                  Document 38          06/05/20 Page 17 of 29



burden regarding any of the necessary elements, the Court need not address the other elements

necessary for granting a preliminary injunction.82

        The requirement of demonstrating a likelihood of success on the merits holds true even

where constitutional violations are alleged.83          The Fifth Circuit has explained that a party moving

for preliminary injunction must always present a prima facie case “because it is inequitable to

temporarily enjoin a party from undertaking activity which [that party] has a clear right to

pursue.”84 The Fifth Circuit found “that concern particularly heightened when a federal court is

asked to interfere with a state political subdivision’s activity.”85



IV.     ARGUMENT

        A. Plaintiffs Are Unlikely to Succeed on the Merits of Their Claim

                   1. Plaintiffs do not state cognizable claims under the Fourteenth
                      Amendment and Eighth Amendment

                          a. Habeas petition is improper vehicle
        As an initial matter, an application for writ of habeas corpus is the appropriate means for a

prisoner to challenge the fact or duration of confinement.86 However, a civil rights suit “is the

proper vehicle to attack unconstitutional conditions of confinement and prison procedures.”87 The

proper vehicle is a civil rights suit if “a favorable determination ... would not automatically entitle




82
   Roho, Inc. v. Marquis, 902 F.2d 356, 361 (5th Cir. 1990).
83
   Doe by Doe v. Shenandoah Cty. Sch. Bd., 737 F. Supp. 913, 916 (W.D. Va. 1990), citing, Delaware & H. Ry. Co.
v. United Transportation Union, 450 F.2d 603, 619–620 (D.C. Cir.), cert. denied, 403 U.S. 911, 91 S.Ct. 2209, 29
L.Ed.2d 689 (1971).
84
   Monumental Task Comm., Inc. v. Chao, 678 F. App’x 250, 252 (5th Cir. 2017), citing Texas v. Seatrain Int’l, S. A.,
518 F.2d 175, 180 (5th Cir. 1975).
85
   Monumental Task Comm., Inc., 678 F. App’x at 252.
86
   Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
87
   Cook v. Texas Dep't of Criminal Justice Trans. Planning Dep't, 37 F.3d 166, 168 (5th Cir.1994).

                                                         17
         Case 3:20-cv-00278-BAJ-SDJ                    Document 38            06/05/20 Page 18 of 29



[the prisoner] to accelerated release[.]”88 Plaintiffs cannot show any likelihood of success with

regard to their habeas petition.

                            b. Plaintiffs fail to show violations of Plaintiffs’ Fourteenth
                               Amendment and Eighth Amendment Rights
         The Eighth Amendment forbids cruel and unusual punishments. The Supreme Court has

construed this prohibition to include “deliberate indifference to serious medical needs of

prisoners.”89 The Eighth Amendment imposes on prison authorities a duty to protect prisoners.90

The Fifth Circuit in Valentine set forth the following applicable law:

         In a constitutional claim alleging deliberate indifference to the conditions of a
         prisoner’s confinement, the plaintiff must satisfy both the “subjective and objective
         requirements” of the Eighth Amendment inquiry. Farmer v. Brennan, 511 U.S.
         825, 846 (1994). To satisfy the objective requirement, the plaintiff must show an
         “objectively intolerable risk of harm.” Ibid. To satisfy the subjective requirement,
         the plaintiff must show that the defendant: “(1) was ‘aware of facts from which the
         inference could be drawn that a substantial risk of serious harm exists’; (2)
         subjectively ‘dr[e]w the inference’ that the risk existed; and (3) disregarded the
         risk.” Cleveland v. Bell, 938 F.3d 672, 676 (5th Cir. 2019) (quoting Farmer, 511
         U.S. at 837). The “incidence of diseases or infections, standing alone,” do not
         “imply unconstitutional confinement conditions, since any densely populated
         residence may be subject to outbreaks.” Shepherd v. Dallas Cty., 591 F.3d 445, 454
         (5th Cir. 2009). Instead, the plaintiff must show a denial of “basic human needs.”
         Ibid. “Deliberate indifference is an extremely high standard to meet.” Cadena v. El
         Paso Cty., 946 F.3d 717, 728 (5th Cir. 2020).91

         To prove an Eighth Amendment violation, a prisoner must prove that officials acted with

deliberate indifference to a substantial risk of serious harm.92 Deliberate indifference requires a

showing of “subjective recklessness” as used in criminal law.93 This is a subjective standard; it



88
   Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir.1995) (per curiam); Peterson v Diaz, 2020 WL 1640008 (E.D. Cal. April
2, 2020)(holding habeas proceedings not appropriate vehicle to raise Eighth Amendment claims related to COVID-19
pandemic).
89
   Gibson v. Collier, 920 F.3d 212, 219 (5th Cir.), cert. denied, 140 S. Ct. 653, 205 L. Ed. 2d 384 (2019), citing Estelle
v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285..
90
   Jason v. Tanner, 938 F.3d 191, 195 (5th Cir. 2019).
91
   Valentine at 801.
92
   Farmer v. Brennan, 511 U.S. 825, 834 (1994).
93
   Id. at 839.

                                                           18
         Case 3:20-cv-00278-BAJ-SDJ                 Document 38          06/05/20 Page 19 of 29



requires proof of a prison official’s “sufficiently culpable state of mind.”94 “[D]eliberate

indifference is a stringent standard of fault,”95 which precludes liability unless a prison official

“knows of and disregards an excessive risk to inmate health or safety.”96

        To prove an Eighth Amendment violation based on access to healthcare, a prisoner must

prove deliberate indifference to his serious medical needs. This is “an extremely high standard to

meet,”97 and it “exists wholly independent of an optimal standard of care.”98 This Court has

consistently held that “the decision whether to provide additional treatment is a classic example of

a matter for medical judgment, which fails to give rise to a deliberate-indifference claim.”99

“Deliberate indifference encompasses only unnecessary and wanton infliction of pain repugnant

to the conscience of mankind.”100 To establish liability, the prisoner “must show that the officials

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical

needs.”101

        A prison official’s mere failure to avoid harm or eliminate a risk does not violate the Eighth

Amendment. Liability attaches “only if [an official] knows that inmates face a substantial risk of

serious harm and disregards that risk by failing to take reasonable measures to abate it.”102 Actions

and decisions that are merely inept, ineffective, or negligent do not constitute deliberate




94
   Id. (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)).
95
   Connick v. Thompson, 563 U.S. 51, 61 (2011).
96
   Farmer, 511 U.S. at 837.
97
   Domino v. TDCJ, 239 F.3d 752, 756 (5th Cir. 2001),
98
   Gobert v. Caldwell, 463 F.3d 339, 349 (5th Cir. 2006)
99
   Dyer v. Houston, __ F.3d ___, 2020 WL 1778715, *4 (5th Cir. April 9, 2020) (quoting Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006) (quotation marks omitted)).
100
    McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997).
101
    Brauner v. Coody, 793 F.3d 493, 498 (5th Cir. 2015) (quoting Domino, 239 F.3d at 756).
102
    Farmer, 511 U.S. at 847.

                                                        19
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38          06/05/20 Page 20 of 29



indifference.103 And complaints that policies or practices are inadequate to prevent harm—even if

true—cannot support liability. Even if harm is not averted, “prison officials who act reasonably

cannot be found liable under the Cruel and Unusual Punishments Clause.”104

         Here, to the extent that jail officials have inferred a substantial risk to offender safety from

COVID-19, they have not been indifferent, let alone deliberately indifferent. As outlined above,

the jail took and continues to take extensive measures to protect against COVID-19. These actions

mitigate against the substantial risk of harm.                The overwhelming evidence establishes that

Defendants have implemented detailed policies in response to the threat of COVID-19 and updated

those policies to account for new developments. The policies are targeted at preventing the

introduction and spread of COVID-19, i.e., the safety and welfare of the individuals at the jail.

These policies are a reasonable response to the threat posed by COVID-19. That Plaintiffs find the

policies inadequate or insufficient is exactly the kind of “[d]isagreement with medical treatment”

the Fifth Circuit held “does not state a claim for Eighth Amendment indifference to medical

needs.”105

         Again, the Fifth Circuit’s ruling in Valentine is significant. The Fifth Circuit found that the

defendants’ general awareness of the dangers posed by COVID-19 was insufficient since the

plaintiffs presented no evidence that the defendants subjectively believed that the protective

measures they were taking were inadequate.106 The same is true in this case. There is no evidence

that the Defendants believe the safeguards they have put in place to mitigate COVID-19 and




103
    Thompson v. Upshur Cty., Tex., 245 F.3d 447, 458-59 (5th Cir. 2001) (“[D]eliberate indifference cannot be inferred
merely from a negligent or even a grossly negligent response to a substantial risk of serious harm.”).
104
    Farmer, 511 U.S. at 845.
105
    Gibson v. Collier, 920 F.3d 212, 220 (5th Cir. 2019).
106
    Valentine, at p. 8

                                                         20
         Case 3:20-cv-00278-BAJ-SDJ                    Document 38            06/05/20 Page 21 of 29



protect individuals at the jail are inadequate. Plaintiffs cannot meet their burden of proving a

likelihood of success of their claims under the Eight and Fourteenth Amendments.

                   2. Neither Cedric Franklin nor Willie Shepard have exhausted their
                      remedies under the PLRA
         The Prison Litigation Reform Act (the “PLRA”) The PLRA imposes a strict exhaustion

requirement: “No action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.”107 The PLRA’s

exhaustion requirement is intended “to eliminate unwarranted federal court interference with the

administration of prisons, and thus seeks to ‘affor[d] corrections officials time and opportunity to

address complaints internally before allowing the initiation of a federal case.”108 “There is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.”109 Mandatory exhaustion statutes like the PLRA foreclose judicial discretion.110

         If an inmate fails to properly exhaust, his suit must be dismissed pursuant to section

1997e.111 And failure to exhaust cannot be cured after filing suit. “It is irrelevant whether

exhaustion is achieved during the federal proceeding. Pre-filing exhaustion is mandatory, and the

case must be dismissed if available administrative remedies were not exhausted.”112 Plaintiffs did




107
    42 U.S.C. § 1997e(a); see Jones v. Bock, 549 U.S. 199, 218 (2007).
108
    Woodford v. Ngo, 548 U.S. 81, 93 (2006) (footnote omitted) (quoting Porter v. Nussle, 534 U.S. 516, 525 (2002)).
109
    Jones, 549 U.S. at 211.
110
    Ross v. Blake, 136 S. Ct. 1850, 1862 (2016) (citing McNeil v. United States, 508 U.S. 106, 111 (1993) (“We are
not free to rewrite the statutory text” when Congress has strictly “bar[red] claimants from bringing suit in federal court
until they have exhausted their administrative remedies”)).
111
    See Moussazadeh v. Tex. Dep’t of Criminal Justice, 703 F.3d 781, 788 (5th Cir. 2012) (“District courts have no
discretion to waive the PLRA’s pre-filing exhaustion requirement”); Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir.
2004) (“[A] prisoner must pursue a grievance through both steps for it to be considered exhausted.”).
112
    Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012) (per curiam).

                                                           21
           Case 3:20-cv-00278-BAJ-SDJ                Document 38           06/05/20 Page 22 of 29



not exhaust their administrative remedies before filing suit, nor did they show that administrative

remedies were unavailable. As such, the PLRA bars their claims.113

                    3. The preliminary injunction improperly interferes with the State’s
                       response to a public-health crisis
           Even if Plaintiffs were able to show a likely violation of the Constitution, an injunction

would be improper because it interferes with Defendants’ effort to manage the public-health crisis

caused by COVID-19. The State’s police powers are at their apex during a public-health

emergency: “the rights of the individual in respect of his liberty may at times, under the pressure

of great dangers, be subjected to such restraint, to be enforced by reasonable regulations, as the

safety of the general public may demand.”114 And judicial review is available only “if a statute

purporting to have been enacted to protect the public health, the public morals, or the public safety,

has no real or substantial relation to those objects, or is, beyond all question, a plain, palpable

invasion of rights secured by the fundamental law.” In re Abbott, 2020 WL 1685929, at *1 (quoting

Jacobson, 197 U.S. at 29). This Court emphasized that absent such a clear violation, courts may

not second-guess efforts to combat the emergency: “‘[i]t is no part of the function of a court’ to

decide which measures are ‘likely to be the most effective for the protection of the public against

disease.’” Id. (quoting Jacobson, 197 U.S. at 30). Plaintiffs could not possibly show that

Defendants’ efforts to respond to the COVID-19 pandemic have “no real or substantial relation”

to the protection of inmates’ health and safety or that Defendants’ policies are “beyond all question,

a plain, palpable invasion” of their constitutional rights.115 Even if alternative measures might be




113
   In the context of COVID-19 exigencies, the Fifth Circuit has recently made it clear that there is no emergency
exception or “interest of justice” exception to the PLRA’s exhaustion requirement. Valentine v. Collier, 2020 WL
1934431, 956 F.3d 797 (5th Cir. Apr. 22, 2020).
114
      Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 29 (1905).
115
      In re Abbott, 2020 WL 1685929, at *1.

                                                        22
         Case 3:20-cv-00278-BAJ-SDJ                  Document 38          06/05/20 Page 23 of 29



more effective, that would not justify the exercise of “judicial power to second-guess the state’s

policy choices in crafting emergency public health measures.” Id. at *6. The district court’s failure

to respect the principles of federalism reflected in Jacobson underscores Plaintiffs’ inability to

show a likelihood of success on the merits for purposes of the TRO.


        B. The Plaintiffs cannot show a substantial threat of irreparable injury if the
           injunction is not granted

                  1. Plaintiffs fail to show the need for urgency.
        Plaintiffs cannot show that they will suffer irreparable harm if the injunction is not granted.

Plaintiffs’ concerns are based primarily upon speculation and conjecture. The evidence establishes

that such an unfounded fear is an insufficient basis to grant injunctive relief. This is particularly

true considering the decrease in positive cases, and in particular, that:


                As of June 1, 2020, the jail has only six (6) inmates that have tested positive for

                 COVID-19;116

                only three people have been hospitalized and

                there have been zero deaths caused by COVID-19;

                  2. Plaintiffs’ delay in seeking injunctive relief undermines their claim of
                     irreparable injury.
        Because irreparable harm is “the single most important prerequisite for the issuance of a

preliminary injunction,”117 any delay by a plaintiff in seeking preliminary relief is a relevant factor

when considering whether the plaintiff has met his burden to show irreparable harm. “[T]he failure




116
  Exhibit 4.
117
  Bell & Howell: Mamiya Co. v. Masel Supply, 719 F.2d 42, 45 (2d Cir. 1983) (quoting 11 C. Wright & A. Miller,
Federal Practice and Procedure § 2948, at 431 (1973)); accord Citibank, N.A. v. Citytrust & Cititrust Bancorp, Inc.,
756 F.2d 273, 275 (2d Cir. 1985); Gidatex, S.r.L. v. Campaniello Imports, Ltd., 13 F. Supp. 2d 417, 419 (S.D.N.Y.
1998).

                                                        23
         Case 3:20-cv-00278-BAJ-SDJ                    Document 38           06/05/20 Page 24 of 29



to act sooner undercuts the sense of urgency that ordinarily accompanies a motion for preliminary

relief and suggests that there is, in fact, no irreparable injury.”118


                   3. Plaintiffs fail to show harm
         Further, contrary to Plaintiffs’ passionate but disingenuous assertions, all three Plaintiffs

seeking immediate release – i.e., the purported representative members of the Medically

Vulnerable Subclass – contracted COVID-19 and have since recovered. Their release, therefore,

is hardly a matter of life and death.

                   4. The judiciary already released eligible detainees
         As a result of the Coronavirus (“COVID-19”) pandemic, the City/Parish has taken all

responsive measures available for testing, personal protective equipment (“PPE”), education on

same to protect the citizens of the City/Parish as much as possible.119 Defendants have worked

diligently to address the harms posed by COVID-19 in exceedingly difficult circumstances, with

available information and medical guidance changing on a daily basis.120 An extraordinary,

collaborative effort was made by Baton Rouge community and criminal justice leaders, including

the Mayor, the District Attorney, the Public Defender, the City Prosecutor, and the judiciaries of

the 19th Judicial District Court and Baton Rouge City Court, to effectively balance the need to



118
    Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d Cir. 1995) (internal quotation marks and citation
omitted); see also Citibank, 756 F.2d at 276-77 (ten-week delay in seeking an injunction against a trademark
infringement “undercuts the sense of urgency” which is the raison d’etre for a preliminary injunction and suggests that
no irreparable injury was threatened); Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 903 (7th Cir. 2001) (“Delay in
pursuing a preliminary injunction may raise questions regarding the plaintiffs claim that he or she will face irreparable
harm if a preliminary injunction is not entered.”); Gonannies, Inc. v. Goupair.Com, Inc., 464 F. Supp. 2d 603, 609
(N.D. Tex. 2006) (“Evidence of an undue delay in bringing suit may be sufficient to rebut the presumption of
irreparable harm.”) (citations omitted); Continental Oil Co. v. Crutcher, 434 F. Supp. 464, 471-72 (E.D. La. 1977)
(citing “long delay” in filing motion for injunctive relief in denying preliminary injunction); Newdow v. Bush, 355 F.
Supp. 2d 265, 292 (D.D.C. 2005) (“An unexcused delay in seeking extraordinary injunctive relief may be grounds for
denial because such delay implies a lack of urgency and irreparable harm.”); Fund for Animals v. Frizzell, 530 F.2d
982, 987 (D.C. Cir. 1975) (plaintiffs had waited 44 days until after final regulations were issued although they had
notice of a public comment period).
119
    Affidavit of Darrel Gissel, Exhibit 3.
120
    Affidavit of Darrel Gissel, Exhibit 3.

                                                           24
         Case 3:20-cv-00278-BAJ-SDJ            Document 38       06/05/20 Page 25 of 29



continue to detain rightfully held arrestees to ensure the safety for our community versus the public

health.121 The benefits of a lower jail population also, in these trying times, protects the safety of

the community, arrestees, and law enforcement.122


         As a result of these efforts, the jail presently holds a decade-low for both male and female

average daily populations.123 Prison Medical provided the Warden and the District Attorney a copy

of their "Chronic Care Clinic List" to assist in the release of persons with medical issues.124


         Multiple meetings and conferences have taken place with the respective groups comprising

the Criminal Justice Coordination Council to achieve this end.125 Namely, Warden Dennis Grimes;

Sheriff Sid Gautreaux; CorrectHealth; the City/Parish’s Medical Director of the Department of

Emergency Medical Services (“EMS”), Dr. Dan Godbee; and representatives from outside medical

teams (i.e. Dr. Catherine O’Neal, Chief of the Infectious Disease Unit at Our Lady of the Lake

Regional Medical Center) have met with Mayor-President Broome and Darrel Gissel, the Chief

Administrator Officer to the Office of the Mayor-President, to monitor the circumstances at the

jail under the current COVID-19 pandemic.126


         Communications included daily updates on the jail population and health conditions inside

of the jail.127 Once restrictions and closures began to take form, the prosecuting agencies worked

with the Public Defender’s Office and the judiciary to reach consensus on which defendants could




121
    Affidavit of Darrel Gissel, Exhibit 3.
122
    Affidavit of Hillar Moore, Exhibit 5.
123
    Affidavit of Darrel Gissel, Exhibit 3.
124
    Affidavit of Darrel Gissel, Exhibit 3.
125
    Affidavit of Darrel Gissel, Exhibit 3.
126
    Affidavit of Darrel Gissel, Exhibit 3.
127
    Affidavit of Hillar Moore, Exhibit 3.

                                                 25
         Case 3:20-cv-00278-BAJ-SDJ                 Document 38          06/05/20 Page 26 of 29



be seen for detention hearings and have warrants recalled so detainees could be safely released

back into the community under these extraordinary circumstances.128


        C. The Balance of Any Harm and Public Interest Weigh in Favor of Defendants

        The Plaintiffs cannot show that the threatened injury to Plaintiffs outweighs the threatened

harm the injunction may do to Defendants and/or that granting the injunction will not disserve the

public interest. When the government is a defendant, the third factor (harm the injunction may do

to defendant) and the fourth factor (granting the preliminary injunction will not disserve the public

interest) merge into one.129

        In Valentine, the court found that the injunctive relief ordered by the district court visited

harm upon the State Department of Corrections. The Valentine court found that “it is ‘difficult to

imagine an activity in which a State has a stronger interest, or one that is more intricately bound

up with state laws, regulations, and procedures, than the administration of its prisons.’ ”130 The

court further found that the harm to the state Department of Corrections was “particularly acute”

because the injunction “interferes with the rapidly changing and flexible system-wide approach ...

used to respond to the pandemic so far.”131 This same harm would ensue if this Court imposed

Plaintiffs’ notions of pandemic response on the DOC in this case. The Valentine court further

observed that the Department’s “ability to continue to adjust its policies is significantly hampered

by the preliminary injunction, which locks in place a set of policies for a crisis that defies fixed

approaches.”132


128
    Affidavit of Brandi Littles-Lawrence, Exhibit .
129
    Nken v. Holder, 556 U.S. 418, 435, 129 S. Ct. 1749, 1762 (2009).
130
    Valentine, 956 F. 3d 797, 804 (citing Woodford v. Ngo, 548 U.S. 81, 94, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006)
(quoting Preiser v. Rodriguez, 411 U.S. 475, 491–92, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973)); see also Missouri v.
Jenkins, 495 U.S. 33, 51, 110 S.Ct. 1651, 109 L.Ed.2d 31 (1990)).
131
    Id.
132
    Id. (citing Jacobson v. Massachusetts, 197 U.S. 11, 28–29, 25 S.Ct. 358, 49 L.Ed. 643 (1905); In re Abbott, 954
F.3d 772, –––– (5th Cir. 2020)).

                                                        26
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38          06/05/20 Page 27 of 29



         Courts often find that “evaluation of penological objectives is committed to the considered

judgment of prison administrators, who are actually charged with and trained in the running of the

particular institution under examination.”133 In addition, the Supreme Court has acknowledged that

“courts are ill equipped to deal with the increasingly urgent problems of prison administration and

reform.”134 “Running a prison is an inordinately difficult undertaking that requires expertise,

planning, and the commitment of resources, all of which are peculiarly within the province of the

legislative and executive branches of government. Prison administration is, moreover, a task that

has been committed to the responsibility of those branches, and separation of powers concerns

counsel a policy of judicial restraint.” Id. Moreover, when a state penal system is involved, the

federal court has an “additional reason to accord deference to the appropriate prison authorities.”

Id. These longstanding principles of separation of powers and deference must not be ignored,

especially in the current crisis. The Plaintiffs’ have failed to show that the extraordinary relief

they seek is not warranted.

         Similarly, this Court finds that an injunction would raise serious potential risk of harm to

the Defendants because it would hamstring the DOC “from responding to the COVID-19 threat

without a permission slip from the district court.”106 For the same reasoning and analysis

articulated by the Fifth Circuit, the Court finds that the second factor weighs in Defendants’ favor.

Plaintiffs have failed to demonstrate that the requested injunction will not cause irreparable harm

to Defendants and potentially to inmates and pre-trial detainees throughout the State of Louisiana.

         Individual states are vested with police powers, which allow states to enact reasonable

regulations established to protect the public health and public safety of its citizens.135 States may



133
    O’Lone v. Estate of Shabazz, 482 U.S. 342, 349, 107 S. Ct. 2400, 2404 (1987) (internal citations omitted).
134
    Turner v. Safley, 482 U.S. 78, 84-85; 107 S.Ct. 2254, 2259 (1987).
135
    Jacobson v. Massachusetts, 197 U.S. 11, 25, 25 S.Ct. 358, 361 (1905).

                                                         27
         Case 3:20-cv-00278-BAJ-SDJ                   Document 38          06/05/20 Page 28 of 29



also invest local bodies—such as the Department of Health or the Department of Corrections—

with the authority to carry out such regulations and safeguard public health and safety.136

         Response to infectious disease outbreaks and epidemics has long been recognized as a

function of the state’s police power, and federal courts should not intervene in the state’s response

unless the response is deemed to be arbitrary or in violation of clearly established Constitutional

law.137 Indeed, the Supreme Court held that to intervene in the state’s disease control measures

         would usurp the functions of another branch of government if it adjudged, as matter
         of law, that the mode adopted under the sanction of the state, to protect the people
         at large was arbitrary, and not justified by the necessities of the case. We say
         necessities of the case, because it might be that an acknowledged power of a local
         community to protect itself against an epidemic threatening the safety of all might
         be exercised in particular circumstances and in reference to particular persons in
         such an arbitrary, unreasonable manner, or might go so far beyond what was
         reasonably required for the safety of the public, as to authorize or compel the courts
         to interfere for the protection of such persons.138


 V.      CONCLUSION
         Plaintiffs have not shown a likelihood of success on the merits of any claim presented in

their Motion for Temporary Restraining Order. Plaintiffs have not demonstrated a violation of any

constitutional right. The City/Parish adopts and re-asserts the arguments set forth in Warden

Grimes’ and Sheriff Gautreaux’ Opposition to the Temporary Restraining Order as if set forth fully

herein. Plaintiffs have failed to carry their burden of demonstrating they burden and accordingly,

the City/Parish respectfully requests that Plaintiffs’ Motion for TRO be denied.




136
    Id.
137
     Morgan’s La. & T.R. & S.S. v. Bd. of Health of State of La., 118 U.S. 455, 464-65, 6 S. Ct. 1114, 1118-19 (1886);
Jacobson, 197 U.S. at 28, 25 S. Ct. at 361; Hickox v. Christie, 205 F. Supp. 3d 579, 594 (D.N.J. 2016).
138
     Jacobson, 197 U.S. at 28; 25 S. Ct. at 362.


                                                         28
       Case 3:20-cv-00278-BAJ-SDJ            Document 38         06/05/20 Page 29 of 29




                                              RESPECTFULLY SUBMITTED:


                                              Attorneys for the City/Parish:

                                              /s/        Sarah S. Monsour         _____
                                              Anderson O. “Andy” Dotson, III, Bar No. 26865
                                               Parish Attorney, City of Baton Rouge/East
                                              Baton Rouge Parish
                                              Michael Schillage, Bar No. 35554
                                              Courtney Humphrey, Bar No. 30818
                                              Sarah S. Monsour, Bar No. 30957
                                              OFFICE OF THE PARISH ATTORNEY
                                              222 St. Louis Street, 9th Floor
                                              Baton Rouge, LA 70802
                                              Telephone: (225) 389-3114
                                              Facsimile: (225) 389-8736
                                              Email: adotson@brla.gov
                                              Email: chumphrey@brla.gov
                                              Email: mschillage@brla.gov
                                              Email: ssmonsour@brla.gov


                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Opposition to Motion for Temporary

Restraining Order and Preliminary Injunction was this date electronically filed with the Clerk of

Court using the Court’s CM/ECF system. Notice of this filing will be sent to all counsel of record

by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana this 5th day of June 2020.



                   /s/             Sarah S. Monsour____
                                    SARAH S. MONSOUR




                                                    29
